                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION
                           NO. 7:18-CR-00092-BO-l

UNITED STATES OF AMERICA

              v.

GRIFFIN STANTON LEWIS

                              ORDER OF FORFEITURE

     WHEREAS,      pursuant    to   the   entry       of    a   Memorandum   of   Plea

Agreement by the defendant on August 22, 2018, and the defendant's

guilty plea to offenses in violation of 21 U.S.C.                     §   846 and 21

U.S.C.    §   84l(a) (1), the Court finds that the following property is

hereby forfeitable pursuant to 21 U.S.C. § 853, to wit: $5,400.00,

an amount representing proceeds the defendant obtained directly or

indirectly as       a   result of the said offenses and for which the

United States may forfeit substitute assets;

     It is hereby ORDERED, ADJUDGED and DECREED:

     1.        That pursuant to 21 U.S.C.         §    853,     the defendant shall

forfeit $5,400.00 to the United States as property constituting or

derived from proceeds obtained, directly or indirectly, as a result

of the said offenses.

     2.        That pursuant to Rule 32.2(e)               of the Federal Rules of

Criminal Procedure, the United States may move to amend this Order

at any time to substitute specific property to satisfy this Order



                                          1
of Forfeiture in whole or in part.

       3.     That any and all forfeited funds shall be depoiited by

the   u. s.   Department   of     Justice         or the   U.S.   Department   of   the

Treasury, as soon as located or recovered, into the U.S. Department

of Justice's Assets Forfeiture Fund or the U.S. Department of the

Treasury's Assets      Forfeiture Fund in accordance with 28                   U.S.C.

§   524(c) and 21 U.S.C.    §     881(e).

       4.     That upon sentencing and issuance of the Judgment and

Comm~tment     Order, the Clerk of Court is DIRECTED to incorporate a

reference to this Order of Forfeiture in the applicable section of

the Judgment,     as required by Fed. R. Crim. P. 32.2(b) (4) (B).                   In

accordance with Fed. R. Crim. P. J2.2(b) (4) (A),                  this Order shall

be final as to the defendant upon entry.



        SO ORDERED, this        ""t-   day    of~~,                   2018.




                                             Chief United States District Judge




                                              2
